—Order of the Appellate Term of the Supreme Court, First Department, entered July 22, 2009, which reversed an order of the Civil Court, Bronx County (Francis M. Alessandro, J.), entered on or about May 7, 2007, granting defendant’s motion to dismiss the complaint as time-barred, unanimously reversed, on the law, without costs, the motion granted, and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Because defendant New York City Transit Authority’s obligation to provide no-fault benefits arises out of the no-fault statute, the three-year statute of limitations as set forth in CPLR 214 (2) bars plaintiffs claim (see M.N. Dental Diagnostics, P.C. v New York City Tr. Auth., 82 AD3d 409 [2011]).
We have reviewed plaintiff’s contentions and find them unavailing. Concur — Mazzarelli, J.P., Saxe, DeGrasse, Richter and Abdus-Salaam, JJ. [Prior Case History: 25 Misc 3d 13.]